Motions granted in part and denied in part; Order filed March 20, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00743-CV
                                   ____________

             GENESIS PRODUCING COMPANY, LP, Appellant

                                        V.

   SMITH BIG OIL CORPORATION, TODD D. SMITH AND JAMES A.
                      WHITSON, JR., Appellees


                     On Appeal from the 152nd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-30652

                                     ORDER

      Appellant filed a motion to amend its brief along with an amended brief.
Appellees filed a motion to strike appellant’s brief and a request for reimbursement
of fees and costs.

      Appellant’s motion to file an amended brief and appellees’ motion to strike
are granted in part. Appellant’s briefs filed January 27, 2014, February 26, 2014,
and March 3, 2014, are struck. Appellant’s amended brief filed March 3, 2014 is
ordered filed as of that date. Appellees’ request for reimbursement of fees and
costs is denied.

      Appellees are permitted to file an amended brief responding to appellant’s
amended brief filed March 3, 2014. Appellees’ amended brief is due 30 days from
the date of this order.

                                    PER CURIAM